DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an engagement means” in claim 7, line 3.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and downwardly extending hook 31 shown in figures 11 and 13.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1 line 12 and claim 4 line 8 recites “providing top down access”; examiner recommends reciting “providing top access” to eliminate possible ambiguity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites “a scaffold post” in lines 3 and 4, is it the same as the one established in line 5 of claim 1 from which claim 2 depends?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, CA (2743832) (provided in IDS) in view of Holmes, US (2845307).
In regards to claim 1 Rogers discloses:
A scaffold ledger (fig. 3) comprises two ledger heads (2a, 2b; page 7; LL14-17 excerpt below) located at opposite ends of an elongate structural member (2) extending between and being mechanically secured to each ledger head (fig. 3 and 4); each ledger head includes a projecting support member (30) for engaging a support member (22) of a scaffold post (vertical scaffold member 20; fig. 3; reproduced below) and said projecting support member is downwardly offset relative to said elongate structural member (as shown in fig. 3); an upwardly angled rear support member (see annotated 
    PNG
    media_image1.png
    104
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    789
    media_image2.png
    Greyscale

In regards to claim 1 Rogers does not disclose each ledger head includes a pivoting cover cap movable from a first position … to a raised position.
	However, Holmes teaches each ledger head includes a pivoting cover cap (19) movable from a first position (shown in fig. 2) extending a top surface of said elongate structural member (10; equated to member 2 of Rogers) over said projecting support member (17 equated to member 30 of Rogers) to a raised position (shown in fig. 3) providing top down access to said projecting support member (fig. 3).

    PNG
    media_image3.png
    510
    554
    media_image3.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the pivoting cover cap taught by Holmes onto the ledger head of Rogers for its predictable function of providing protection to the ledger head to prevent dirt, moisture, debris, etc. from getting into the coupling mechanism which would compromise the integrity of the attachment.
	 In regards to claim 2 Rogers discloses each ledger head includes a displaceable wedge (wedge 32 marked in fig. 6; reproduced below) moving from a raised clear position (when edge is removed) allowing positioning of the scaffold ledger for engaging a scaffold post (22) connection to a locked position (shown in fig. 6) extending through said ledger head to retain said ledger head on a scaffold post with a top drive surface of .

    PNG
    media_image4.png
    404
    566
    media_image4.png
    Greyscale

Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, CA (2743832) (provided in IDS) in view of Holmes, US (2845307).
In regards to claim 4 Rogers discloses:
	A scaffold ledger (fig. 3) comprising two ledger heads (2a, 2b; page 7; LL14-17 excerpt below) located at opposite ends of an elongate horizontal member (2; fig. 3 and 4) extending between and being mechanically secured to each ledger head (fig. 3 and 4); each ledger head comprising, a support portion (30) for coupling to a structural member (22) of a scaffold post (20); a body (see annotated drawings below) extending inwardly and upwardly from said support portion coupling one end of said horizontal member at a position above said support portion (where at least a portion of 2 is above 30; analogous to the manner in the current invention).

    PNG
    media_image5.png
    482
    787
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    216
    501
    media_image6.png
    Greyscale

In regards to claim 4 Rogers does not disclose each ledger head includes a pivoting cover cap movable from a first position … to a raised position.
	However, Holmes teaches a pivoting cover (19) movable between a raised position (shown in fig. 3) providing top down access to said support portion and a working position (shown in fig. 2) wherein a top surface of said cover is generally aligned with a top surface of said horizontal member (provided the length of the horizontal member 19 is considered in general alignment with the horizontal member).

	In regards to claim 5 Rogers discloses said support portion includes a top projection (see annotated drawings below) and a bottom projection (see annotated drawings below), having aligned holes (through which wedge 32 passes) extending therethrough and a wedge securing member (32; fig. 3) sized to pass through the aligned holes and a hole in said structural member (22; fig. 3) of said scaffold post (20) to secure said scaffold ledger to said scaffold post (fig. 3).
	In regards to claim 6 Rogers as modified by Holmes above teaches in the working position (fig. 2; Holmes), said cover (19) is positioned above and covers said wedge securing member when extending through said aligned holes (to clarify; teaching cover 19 of Holmes onto the support portion 30 of Rogers consequently will have the wedge securing member 32 of Rogers covered when cover 19 is in the working position).
	 In regards to claim 9 Holmes teaches each cover tapers inwardly towards a free end of said cover opposite a pivot axis of the cover (see annotated drawings below).

    PNG
    media_image7.png
    230
    384
    media_image7.png
    Greyscale


Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634